 

Case 9:19-mc-80024-DMM Document 46 Entered on FLSD Docket 11/14/2019 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-mc-80024-MIDDLEBROOKS
PUES FAMILY TRUST IRA, BY
MICHAEL PUES, EXECUTOR OF
THE ESTATE,
Plaintiff,

Vv.

PARNAS HOLDINGS INC., and
LEV PARNAS, individually,

Defendants.

ORDER
THIS CAUSE comes before the Court sua sponte.
On October 29, 2019, Plaintiff filed two motions for issuance of writ of garnishment. (DE
34; DE 36). The Clerk of Court subsequently issued the requested writs (DE 35; DE 37), sealed
the motions pursuant to Local Rule 5.4(d), and sealed the writs. The motions and the writs are
already public records, as Plaintiff publicly filed them on November 4, 2019. (DE 38-1).
In light of this, and because I find no reason to maintain these items under seal, it is hereby
ORDERED AND ADJUDGED that the Clerk of Court SHALL UNSEAL:
(1) Judgment Creditor’s Ex-Parte Motion for Issuance of Writ of Garnishment to
Garnishee (DE 34).
(2) Writ of Garnishment (DE 35).
(3) Judgment Creditor’s Ex-Parte Motion for Issuance of Writ of Garnishment to
Garnishee (DE 36).

(4) Writ of Garnishment (DE 37).
 

Case 9:19-mc-80024-DMM Document 46 Entered on FLSD Docket 11/14/2019 Page 2 of 2

SIGNED in Chambers at West Palm Beach, Florida, this f November, 2019.

     
  

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE
